Citation Nr: 0510446	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-11 095	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of service-connected psoriasiform eruptions, 
evaluated as 60 percent disabling from January 6, 2003.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1965 to January 1970.

2.  The veteran perfected an appeal for a higher initial 
rating for service-connected psoriasiform eruptions.

3.  On March 29, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a statement that was received at the 
Board on March 29, 2005.  He reported that he was satisfied 
with the increase in his disability rating that had been 
granted in December 2004, after he had perfected his appeal 
for a higher initial rating.  He said that he wanted to 
withdraw the appeal of his claim for a higher rating for 
psoriasiform eruptions.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remains no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


